Title: From Thomas Jefferson to Peter Carr, 28 November 1796
From: Jefferson, Thomas
To: Carr, Peter


                    
                        Dear Sir
                        Monticello Nov. 28. 96.
                    
                    I sincerely congratulate you on the change which you expect shortly to make in your state of life. You may be assured in advance that the greatest source of human happiness is in the tender connubial connection of the two sexes. You have the better reason too to count on it from the character of the lady who unites her destiny with yours, and of whom fame has brought us so many good reports. Other prospects of benefit may also open themselves. The affections, present and future, arising from the union, may excite more powerfully to the active and useful exertion of the good talents which nature has given you, than considerations of meer personal interest have done, and that too when seemingly opposed to personal ease. Your friends will find in this new motives of satisfaction and sentiments of esteem for you still more pure and unmixed.
                    We shall flatter ourselves with the hope of seeing your new friend here, and shall endeavor to make her visits as comfortable as the shattered state of our castle will permit. I beg you to lay at her feet on my part the homage of my sincere respect and esteem, and repeat to you assurances of the continuance of the interest I feel in whatever concerns you, & of the sentiments of constant attachment with which I am Dear Sir Your’s affectionately
                    
                        Th: Jefferson
                    
                